IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARCUS LE’SHAWN DIXON,
Petitioner,
v. Civil Action No. 3:12CV429
HAROLD W. CLARK,
Respondent.
MEMORANMM OPINION

 

Marcus Le’Shawn Dixon, a Virginia prisoner proceeding pro se, filed a petition for a writ
of habeas corpus under 28 U.S.C. § 2254 with this Court (“§ 2254 Petition,” ECF No. l). The
matter is before the Court on the latest motion by Dixon challenging the Court’s denial of his

2254 Petition. (See ECF No. 42.)

I. Procedural Histog

In his § 2254 Petition and motion to amend, Dixon raised the following claims for relief:

Claim l The prosecutor engaged in misconduct
(a) "[T]he prosecutor made improper comments during closing arguments.”
(Mem. Supp. § 2254 Pet. 3.)
(b) “[T]he prosecutor presented repetitious cross-examination of prejudicial
collateral matters of the sells [sic] of crack cocaine.” (Id. at 6 (citation
omitted).)
(c) “[T]he prosecutor excercised [sic] bias by striking . . . African-
American jurors, preventing them [from] serv[ing] in petitioner’s trial. who
is also At`rican-American."’ (Id. at 8.)

Claim 2 Dixon failed to receive the effective assistance of counsel before and

during his trial.
(a) “Dixon’s counsel prejudiced him with the direct examination of
prejudicial collateral matters of crack cocain[e].” (Ia'. at 12 (citation
omitted).)
(b) “Petitioner`s counsel prejudiced him when counsel failed to object when
the prosecutor cross-examined petitioner about the same prejudicial
collateral matters of crack cocaine.” (]d. at 14.)
(c) “Dixon’s counsel’s performance prejudiced him when he failed to object
to the prosecutor’s improper statements during the closing arguments." (Id.
at 15 (citations omitted).)

(d) "Dixon’s counsel was ineffective when he failed to object to the
meritless nolle prosequi of indictments in the Gen. Dist. Court which
deprived him of [the] right to a preliminary hearing.” (Id. at 18.)
(e) “Petitioner’s counsel was ineffect[ive] and prejudiced petitioner when
he failed to object to the prosecutor’s . . . peremptory challenges to remove
African-American jurors." (ld. at 21 .)
Claim 3 Insufftcient evidence supported Dixon’s participation in the crimes. (See
id. at 25.)
Claim 4 “The trial court denied petitioner Dixon Due Process of Law by allowing
prior consistent statements on topics that the witnesses were not impeached by prior
inconsistent statements . . .” ([d. at 30.)
Additionally, Dixon moved to amend his § 2254 Petition to include the following
claim:
Claim 5 Dixon received the ineffective assistance of counsel at sentencing
(a) Counsel failed “to present any mitigating evidence." (Mot. Amend (ECF
No. 14) 3 (citation omitted).)
(b) Counsel allowed "petitioner to waive Presentence investigation Report.”

(Id. at 6.)
Dixon v. Clark, No. 3:12CV429, 2013 WL 4880465, at *l (E.D. Va. Sept. 12, 2013) (alterations
in original) (intemal footnotes omitted). By Memorandum Opinion and Order entered on
September 12, 2013. the Court dismissed Claims l(a)-(c) and 4 as procedurally defaulted, and
dismissed the remaining claims as lacking in merit. Id. at *3-10.

On February 12, 2018, Dixon filed a Motion for Relief Under Rule 60(b)(6) ("Rule 60(b)
Motion,” ECF No. 37.) By Memorandum Opinion and Order entered on June 8, 2018. the Court
denied Dixon’s Rule 60(b) Motion. Dixon v. Clark, No. 3:12CV429, 2018 WL 2770637, at *3
(E.D. Va. June 8, 2018). On July 5, 2018, Dixon filed a Motion to Alter or Amend Judgment
(“Rule 59(e) Motion,” ECF No. 42), and a Notice of Appeal (ECF No. 43) with respect to the
June 8, 2018 Memorandum Opinion. On December 7, 2018, the United States Court of Appeals
for the Fourth Circuit dismissed his appeal. Dixon v. Clarke, 744 F. App’x 815 (4th Cir. 2018).

For the reasons set forth below, Dixon’s Rule 59(e) Motion with respect to the June 8,
2018 Memorandum Opinion and Order will be DENIED.

2

Il. Rule 59(e) Relief

"[R]econsideration ofa judgment after its entryf is an extraordinar_\-' remedy which should
be used Spal'ingly."' Pctc. fns. Co. v. /lm. Nc.'t "t’ Ft`.=‘e first (`r).._ 148 F.3L'l 396_. 403 (4th Cir. 1993)
(internal quotation marks omitted). "'l`he Rule 59(e) motion ma_v not be used to relitigate old
matters. or to raise arguments or present evidence that could have been raised prior to the entry
ofjudgment." Id. (quoting l l Charies Alan Wrigltt & Arthur R. Millcr. Federcr{ P:'r.'c.'r`ce and
Pmeedtrre § 1810.1. at 12?-28 (2d ed. 1995)). Thc United States Court of Appeals for the
Fourth Circuit recognizes three grounds for relief under Rule 59(e): “( l) to accommodate an
intervening change in controlling law; (2) to account l`or new evidence not available at trial; or
(3) to correct a clear error oflaw or prevent manifest injustice."` Hurchfn.s'on 1'. Sz.:.'.'r)n. 994 F.Bd
10?6, 1081 (4th Cir. 1993) (citing Weyerhcrenser Co:';), v. Koppers Co.. ?71 F. Supp. 1406, 1419
(D. Md. 1991): A!kt`:rs t‘_ rl/fcn'afhon Lr:‘}"ow'neau C.`o.` 130 F.R.D. 625. 626 (S.D. Miss. 1990)). in
his Rule 59(e) Motion. Dixon does not identify an intervening change in controlling law or an_v
new evidence not available at trial. lnstead, Dixon contends that the Court erred in denying him
relief. Dixon_. however. fails to demonstrate that the C ourt erred or that vacating the Court`s
decision is necessary to prevent a manifest injustice. Aceordingl_v. the Rule 59(e) ivlotion (ECF
No. 42) will be DEN]ED. Thc Court will DENY a certificate ofappealability.

An appropriate Order will accompany this Memorandum Opinion.

 

l /M
_ M. Hannah ila cH l_/
Date: 151’17 21 l 201 ‘t United Stales istrict Judge
Richmond. Virginia

L.»J

